14-1478
   Ware v. Brennan

                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO
A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS
GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S
LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH
THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING
TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED
BY COUNSEL.

                 At a stated term of the United States Court of Appeals for the Second Circuit,
   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
   New York, on the 9th day of June, two thousand fifteen.

   PRESENT:
               ROBERT D. SACK,
               PETER W. HALL,
               SUSAN L. CARNEY,
                     Circuit Judges.
   _____________________________________

   Polean K. Ware,

                        Plaintiff-Appellant,

                 v.                                                      14-1478

   Megan J. Brennan, Postmaster General,

                     Defendant-Appellee.
   _____________________________________

   FOR PLAINTIFF-APPELLANT:                              Polean K. Ware, pro se, Enfield, CT.
FOR DEFENDANT-APPELLEE:                                     Deirdre M. Daly, United States
                                                            Attorney, District of Connecticut, Anne
                                                            F. Thidemann, David C. Nelson,
                                                            Sandra S. Glover, Assistant United
                                                            States Attorneys, New Haven, CT.

          Appeal from a judgment of the United States District Court for the District of Connecticut

(Squatrito, J.).


          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.


          Appellant Polean K. Ware, proceeding pro se, appeals the district court=s grant of summary

judgment in favor of the Postmaster General with respect to Ware’s claims of discrimination and

retaliation under Title VII and the Age Discrimination in Employment Act. We assume the

parties= familiarity with the underlying facts, the procedural history of the case, and the issues on

appeal.

          We review de novo orders granting summary judgment and focus on whether the district

court properly concluded that there was no genuine issue as to any material fact and the moving

party was entitled to judgment as a matter of law. Miller v. Wolpoff & Abramson, LLP, 321 F.3d
292, 300 (2d Cir. 2003). We are required to resolve all ambiguities and draw all inferences in

favor of the non-movant. Nationwide Life Ins. Co. v. Bankers Leasing Ass’n, 182 F.3d 157, 160

(2d Cir. 1999). Summary judgment is appropriate “[w]here the record taken as a whole could not

lead a rational trier of fact to find for the non-moving party.” Matsushita Elec. Indus. Co. v.

Zenith Radio Corp., 475 U.S. 574, 587 (1986).




                                                  2
       On careful review of the record and relevant case law, we conclude that the district court

properly granted summary judgment to the Postmaster General. We affirm for substantially the

same reasons set forth by the district court in its thorough memorandum and order. We have

considered all of Ware’s remaining arguments, and find them to be without merit. Accordingly,

we AFFIRM the district court’s grant of summary judgment.


                                             FOR THE COURT:
                                             Catherine O=Hagan Wolfe, Clerk




                                                3